Citation Nr: 0911463	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether the reduction of the rating for degenerative disc 
disease, lumbar spine, with disc bulging at L4-S1, from 60 
percent disabling to 40 percent disabling, effective July 1, 
2006, was proper.

2.  Whether termination of the Veteran's total disability 
rating based on individual unemployability (TDIU), effective 
July 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

In a June 2006 rating decision, the RO increased the rating 
for degenerative disc disease, lumbar spine, with disc 
bulging at L4-S1, from 20 percent disabling to 40 percent 
disabling, effective from July 1, 2006, the effective date of 
the reduction.  Because the increase in the evaluation of the 
veteran's degenerative disc disease, lumbar spine, with disc 
bulging at L4-S1, disability does not represent restoration 
of the 60 percent disabling evaluation, the veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  There has been no showing of improvement of the Veteran's 
degenerative disc disease, lumbar spine, with disc bulging at 
L4-S1.

2.  Actual employment has not been established by clear and 
convincing evidence as of July 1, 2006.


CONCLUSIONS OF LAW

1.  As the reduction of a 60 percent evaluation for the 
Veteran's degenerative disc disease, lumbar spine, with disc 
bulging at L4-S1, was not proper, the criteria for 
restoration of the 60 percent evaluation, effective July 1, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.344 (2008).

2.  As the termination of the TDIU, effective July 1, 2006, 
was not proper, the criteria for restoration of the TDIU, 
effective July 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.340, 
3.341, 3.343, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II. Reduction

In disagreeing with the rating reduction, the Veteran 
maintains that he continued to experience severe back 
symptoms.  As such, the Veteran maintains that he continued 
to meet the criteria for a 60 percent evaluation and, 
therefore, does not believe the July 2006 reduction was 
warranted.

In this case, in a July 2005 rating action, the RO proposed a 
reduction in the evaluation for the Veteran's degenerative 
disc disease, lumbar spine, with disc bulging at L4-S1, from 
60 percent disabling to 20 percent disabling based primarily 
on medical findings contained in a June 2005 VA examination.  
The Veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in July 2005.  In that 
letter, the Veteran was afforded the opportunity for a 
hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. 
§ 3.105(e)(i).  By a letter dated May 2, 2006, the RO 
informed the Veteran of an April 2006 rating decision by 
which the RO reduced his rating for degenerative disc 
disease, lumbar spine, with disc bulging at L4-S1, to a 20 
percent evaluation, effective July 1, 2006.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for reducing the Veteran's disability 
rating by notifying him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. § 
3.105(e).

The Board must next address whether the reduction was 
warranted.  The Board notes that in a subsequent rating 
decision, dated in June 2006, the Veteran's evaluation for 
degenerative disc disease, lumbar spine, with disc bulging at 
L4-S1, was increased to 40 percent disabling, effective July 
1, 2006, the date of the reduction.  The Veteran's 60 percent 
evaluation for degenerative disc disease, lumbar spine, with 
disc bulging at L4-S1, was initially made effective August 
19, 2003, and continued in effect until July 1, 2006, at 
which point the 60 percent rating was reduced to 20 percent 
disabling and then increased to 40 percent disabling. Because 
the evaluation had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a) and 
(b) is not required.  38 C.F.R. § 3.344(c).  These provisions 
do not apply to disabilities that have not become stabilized 
and are likely to improve.  Reexaminations reflecting 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

In considering the propriety of the reduction, the Board is 
aware that care must be taken to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
Veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
reflects an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine, 
outlined above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate  Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  

In a July 2003 VA treatment note, the Veteran was diagnosed 
with lumbar back pain most likely secondary to spondylosis.  
In August 2003 the Veteran was reported to have increasing 
back pain and was diagnosed with degenerative disc disease of 
the lumbar spine. 

In September 2003, the Veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  The Veteran was noted 
to have a slight decrease in lumbar curvature and spinal 
tenderness at L3-L4 to L5-S1.  There was not paraspinal 
muscle or CVA tenderness found.  There were no back bruises 
or scars.  The straight leg raise test was positive on the 
right and negative on the left.  There was no leg atrophy 
noted.  Sensation was intact to touch for L4, L5 and S1 
dermatomes.  There was no weakness in L4, L5 or S1 
dermatomes.  Rectal tone was within normal limits.  Flexion 
was limited to 50 degrees with pain at the limit of motion.  
Extension was limited to 15 degrees with pain at the onset of 
motion.  Right sidebend to 25 degrees with pain at the mid-
low back at onset of movement.  Left sidebend to 35 degrees 
with pain at the limit of motion.  Rotation was complete 
bilaterally at the limits of motion.  The examiner diagnosed 
the Veteran with degenerative disc disease at the L5-S1 with 
daily mild to moderate symptoms.

The Veteran underwent a private back examination in September 
2003.  The Veteran reported that he had no bowel or bladder 
incontinence.  The Veteran was noted to be tender to 
palpation over the lumbar spine, to have a negative Ostgaard 
on the right, and a negative flare on the right.  The Veteran 
had 5/5 motor strength bilaterally and was without deficit to 
sensation of light touch or pinprick.  The straight leg raise 
was positive on the right.  The physician diagnosed the 
Veteran with right L5 radicular pain secondary to discogenic 
pain at L5-S1.

In October 2003, a private physician examined the Veteran.  
After examination, the Veteran was diagnosed with right-sided 
L5-S1 radiculopathy secondary to discogenic pain.

In a December 2003 VA treatment note the Veteran's range of 
back motion was noted to be 30 degrees of rear extension, 90 
degrees of forward flexion, 35 degrees of lateral bending, 
and 30 degrees of waist rotation.

In January 2004 the Veteran was afforded an electrodiagnostic 
evaluation of both lower extremities for lumbar 
radiculopathy.  The examination was negative for lumbar 
radiculopathy.  The Veteran was diagnosed with lower back 
pain, nonradicular.

In July 2004 the Veteran was treated by VA for his back.  The 
Veteran denied leg weakness, numbness, tingling, fecal or 
urinary incontinence, hematuria, difficulty moving of feet, 
fever, nausea, or vomiting.  In a later July 2004 VA 
treatment note, the Veteran was noted to have worsening 
complaints of chronic lumbar back pain.  The Veteran was 
reported to have pain with any kind of motion.  Muscle 
strengths and reflexes were indicated to be intact in both 
upper and lower extremities.  The Veteran was diagnosed with 
lumbar disc disease and spondylosis with perispinal muscle 
spasm and pain.  In a subsequent July 2004 VA treatment note, 
the Veteran was noted to have back rotation bilaterally to 30 
degrees, lateral bending to 35 degrees, and negative 
costovertebral angle tenderness.  The Veteran was reported to 
have straight leg lift to 90 degrees and hyper flex to 15 
degrees.  The straight leg lift test was positive bilaterally 
with the left being greater than the right.  The Veteran was 
diagnosed with lower back pain with muscle spasm.

An April 2004 magnetic resonance imaging (MRI) scan of the 
back revealed desiccation of disc material at 5-1 associated 
with a small midline protrusion that caused mild mass effect 
on the ventral aspect of the thecal sac.  There was no mass 
effect on exiting nerve roots.  The scan revealed no change 
in the appearance of the lumbosacral spine since a prior MRI 
dated in August 2003.

In a March 2005 VA treatment note the Veteran was noted to 
have come off of his narcotic and pain medications, to have 
reduced his muscle relaxants, and to have increased his 
activity.  The Veteran was noted to have no paravertebral 
muscle spasm of the lumbar spine.  The Veteran was diagnosed 
with lumbar disc disease with chronic pain, improved with 
lifestyle and activity changes.

In May 2005 the Veteran was afforded a VA C&P spine 
examination.  The Veteran was reported to be in the midst of 
a flare-up and was using a cane due to this flare-up.  He 
indicated that he had three to four flare-ups a month and 
that they each last two to four days.  In June 2005 the 
Veteran had a follow up to the May 2005 VA C&P examination.  
The Veteran reported that his flare-ups are no more frequent; 
however, they are more severe.  He indicated that he has 
flare-ups two to three times a month and that they will last 
five to six days.  He stated that he not run, can walk one 
block most days, can sit for 20 minutes, and tries not to 
climb stairs.  The Veteran indicated that repetitive motion 
decreases his joint function as a result of pain.  The 
Veteran reported that he has radiculopathy two to three times 
a month that were a minimal length of time.  He denied 
numbness, bowel, and bladder problems.  No incapacitating 
episodes were noted to have been prescribed by a physician.  
Upon examination the Veteran's gait was normal, lumbar 
flexion was 40 degrees, flexion was 10 degrees, rotation was 
30 degrees, and lateral movement was 30 degrees.  Vibration 
touch and muscular strength were all normal.  Deep tendon 
reflexes were 2+ and position sense was normal.  Repetitive 
motion did not decrease joint function.  The examiner 
diagnosed the Veteran with lumbar spine degenerative disc 
disease ad L5 without evidence of compromise of nerve roots 
in neuroforamina or lateral recesses.

In a VA treatment note, dated in September 2005, the Veteran 
was noted to be able to do limited activities around the 
house.  He stated that when he has a flare-up he will be in 
significant pain for several days and has to rest.  Upon 
examination, the Veteran was noted to have some lumbar back 
tenderness to palpation.  The Veteran was diagnosed with 
lumbar disc disease with chronic pain.

In March 2006 the Veteran was afforded a VA C&P spine 
examination.  The Veteran indicated that he has constant pain 
of 5 out of 10.  He reported intermittent shooting pain in 
the backs of his legs occurring approximately twice a week 
and lasting a few hours.  The Veteran described severe flare-
ups of pain with muscle spasm occurring approximately once a 
month and lasing for seven to ten days.  The Veteran was 
noted to be incapacitated during these episodes.  The flare-
ups can be caused by lifting or bending.  The Veteran 
reported that he was capable of driving a vehicle for 20 to 
30 minutes.  The examiner noted that during the Veteran's 
periods of severe back pain he is essentially bed ridden and 
had difficulty with any activity.  The Veteran denied any 
bowel or bladder dysfunction.  The Veteran indicated that he 
was unable to maintain consistent employment due to the 
functional impairment from which he suffers.  Upon 
examination the Veteran was noted to have an essentially 
normal gait.  His lumbar spine did not reveal any swelling, 
erythema, or other deformity.  There was moderate tenderness 
over the lumbar spinous processes as well as the right lumbar 
paraspinal musculature.  There was moderate muscle spasm 
noted on the right paraspinal lumbar musculature.  The 
Veteran had 40 degrees of flexion with pain in the lumbar 
region, 15 degrees of extension, 20 degrees of left lateral 
flexion, 30 degrees of right lateral flexion, 10 degrees of 
left lateral rotation, and 30 degrees of right lateral 
rotation.  The straight leg raise test was negative 
bilaterally and there were no radicular symptoms.  The 
sensory motor and deep tendon reflexes of the lower 
extremities were normal.  The Veteran had 2+ deep tendon 
reflexes at the knee jerk and ankle jerk which were equal 
bilaterally. The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine with severe 
functional impairment as reported by the Veteran.  The 
examiner indicated that the Veteran is primarily limited by 
severe flares of lower back pain and spasm which are 
incapacitating and last up to 10 days and occur on a monthly 
basis.  The examiner rendered the opinion that the Veteran is 
capable of doing a sedentary job.

In this case, the Board finds that the RO's decision to 
reduce the Veteran's disability evaluation was not warranted.  
In the January 2004 rating decision, the RO based the award 
of a 60 percent rating primarily upon findings in private 
treatment records of Advanced Pain Centers of Alaska, dated 
September 2003 to December 2003, and VA treatment records, 
dated September 2003 to January 2004.  The records revealed 
that the Veteran would be off work for an undetermined amount 
of time beginning November 2003 while awaiting back surgery.  
The rating decision also indicated that the records indicated 
that the Veteran had incapacitating episodes having a total 
duration of at least 6 weeks during the prior 12 months.  As 
such, the RO granted the Veteran an evaluation of 60 percent 
disabling, effective August 19, 2003.

In the April 2006 rating decision where the RO reduced the 
Veteran's disability rating to 20 percent disabling, 
effective July 1, 2006, the RO relied upon the findings noted 
in the March 2006 VA examination.  Upon examination in March 
2006 the examiner indicated that the Veteran suffered 
incapacitating episodes totaling approximately 10 days each 
month, more than 6 weeks out of every 12 months.  As such, 
the Board finds that there had been no showing of improvement 
upon examination in March 2006 and, therefore, reduction of 
the veteran's disability evaluation was not warranted.  The 
Board finds that the findings of the March 2006 VA 
examination continue to support entitlement to an evaluation 
of 60 percent disabling for the Veteran's back condition, 
pursuant to 38 C.F.R. § 4.25, Diagnostic Code 5243.

In sum, the evidence of record at the time of the April 2006 
rating decision, which reduced the Veteran's evaluation, does 
not support the reduction because the March 2006 examination 
report, relied upon for the reduction, reveals incapacitation 
for at least 6 weeks out of 12 months supporting an 
evaluation of 60 percent disabling.  As such, the reduction 
to 20 percent disabling that was subsequently increased to 40 
percent disabling was not proper and the Veteran's evaluation 
of 60 percent disabling is restored, effective July 1, 2006.

III. Termination of TDIU

At the outset, the Board notes that the procedural 
requirements for notice of termination of individual 
unemployability were met.  See 38 C.F.R. § 3.105(e).  
Specifically, in July 2005, the Veteran was notified of the 
proposed termination of entitlement to individual 
unemployability.  In that letter, the Veteran was notified of 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his entitlement to 
individual unemployability should be continued.  See 38 
C.F.R. § 3.105(e)(i).  By a letter dated in May 2006, the RO 
informed the Veteran of an April 2006 rating decision by 
which the RO terminated his entitlement to individual 
unemployability, effective July 1, 2006.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for terminating the Veteran's 
entitlement to TDIU by notifying him of his rights, and 
giving him an opportunity for a hearing and time to respond.  
38 C.F.R. § 3.105(e).

Turning to an analysis of the propriety of the termination of 
TDIU, VA regulations provide that a total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  The law also provides that a total disability 
rating based on individual unemployability due to service-
connected disability may be assigned where the Veteran is 
rated at 60 percent or more for a single service-connected 
disability, or rated at 70 percent for two or more service-
connected disabilities and at least one disability is rated 
at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment is not considered to be substantially 
gainful employment. Marginal employment generally shall be 
deemed to exist when a Veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

Regarding termination of total disability ratings, VA 
regulations provide that actual employability must be 
established by clear and convincing evidence. If a Veteran 
begins to engage in a substantially gainful occupation during 
the period beginning after January 1, 1985, the Veteran's 
rating may not be reduced solely on the basis of having 
secured and followed such substantially gainful occupation 
unless the Veteran maintains the occupation for a period of 
12 consecutive months.  38 C.F.R. § 3.343(c)(2).

As noted above, the Veteran was afforded a VA C&P examination 
in March 2006 regarding his back condition.  After 
examination, the examiner rendered the opinion that the 
Veteran was able to work in a sedentary job.

Subsequently, in a May 2006 vocational rehabilitation 
assessment, the VA rehabilitation counselor reported that 
based on the limitation s imposed by the Veteran's 
disabilities, it was not feasible to expect improvements in 
the Veteran's ability to return the goal of employment.

In light of the evidence, the Board finds that restoration of 
the total disability rating based on individual 
unemployability is warranted.  The evidence of record does 
not demonstrate the Veteran's actual employability to a clear 
and convincing evidence standard as of July 1, 2006.  While 
the examiner in March 2006 indicated that the Veteran was 
able to work in a sedentary job, there is no evidence of 
actual employability especially in light of the assessment of 
a VA vocational rehabilitation counselor indicating that it 
was not feasible to expect that the Veteran would improve to 
a point where he could return to work.  As such, the 
termination of the Veteran's total disability rating based on 
individual unemployability was not proper and the Veteran's 
total disability rating based on individual unemployability 
is restored, effective July 1, 2006.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent evaluation for degenerative 
disc disease, lumbar spine, with disc bulging at L4-S1, is 
restored, effective July 1, 2006.

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability, is restored, effective July 1, 
2006.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


